*596Judgment, Supreme Court, New York County (Carol Berk-man, J.), rendered June 21, 2012, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 15 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 10 years, and otherwise affirmed.
The court properly declined to sentence defendant as a youthful offender. Because defendant was convicted of an armed felony, he was not eligible for youthful offender treatment without a showing of specified mitigating factors (CPL 720.10 [2] [a] [ii]; [3]), and the record does not establish such mitigation. Defendant played an important role in a series of violent crimes, and the fact that his codefendant’s conduct was even more heinous did not render defendant’s participation so “minor” (CPL 720.10 [3] [ii]) as to render him eligible for youthful offender treatment, which was not warranted in any event. However, we find the sentence excessive to the extent indicated.
Concur—Renwick, J.P, Richter, Manzanet-Daniels, Feinman and Gische, JJ.